Case 1:19-cv-00719-JMS-TAB Document 1 Filed 02/18/19 Page 1 of 6 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

DENNIS TOOLEY,                            )
an individual,                            )
                                          )                  CASE NO.: 1:19-cv-00719
              Plaintiff,                  )
vs.                                       )
                                          )
JRJ REALTY, INC.,                         )
a New Jersey Corporation,                 )
                                          )
              Defendant.                  )
_________________________________________ )

                                          COMPLAINT

       Plaintiff, DENNIS TOOLEY, through his undersigned counsel, hereby files this Complaint

and sues JRJ REALTY, INC., a New Jersey Corporation, for injunctive relief, attorneys’ fees and

costs pursuant to 42 U.S.C. § 12181 et seq., (“AMERICANS WITH DISABILITIES ACT” or

“ADA”) and alleges:

                               JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter referred to as the “ADA”).

This Court is vested with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b).

       3.      Plaintiff, DENNIS TOOLEY (hereinafter referred to as “MR. TOOLEY”), is a

resident of the State of Indiana in Johnson County.




                                                 1
Case 1:19-cv-00719-JMS-TAB Document 1 Filed 02/18/19 Page 2 of 6 PageID #: 2



           4.        Plaintiff, MR. TOOLEY, is a qualified individual with a disability under the ADA.

MR. TOOLEY suffers from Multiple Sclerosis, which causes severe nerve damage and affects his

ability to walk and stand.

           5.       Due to his disability, Plaintiff MR. TOOLEY is substantially impaired in several

major life activities and requires the use of mobility aids including a wheelchair, walker and/or a

cane depending on his level of pain and fatigue on a daily basis.1

           6.       Defendant, JRJ REALTY, INC., (hereinafter referred to as “Defendant”), is a New

Jersey Corporation registered to do business in the State of Indiana. Upon information and belief,

Defendant is the owner, lessee, and/or operator of the real property and improvements, which is

the subject of this action, to wit: the “Property” within the Southport Pavilion, generally located at

5335 E. Southport Road, Indianapolis, IN 46237. Defendant is responsible for complying with the

obligations of the ADA.

           7.       All events giving rise to this lawsuit occurred in the Southern District of Indiana.

                            COUNT I - VIOLATION OF TITLE III OF THE
                              AMERICANS WITH DISABILITIES ACT

           8.       Plaintiff realleges and reavers the preceding paragraphs as if they were expressly

restated herein.

           9.       The Property, a neighborhood shopping plaza, is open to the public and provides

goods and services to the public.

           10.      Plaintiff MR. TOOLEY has visited the Property numerous times over the past year

and attempted to utilize the goods and services offered at the Property. MR. TOOLEY plans to

return to the Property in the near future.


1
    Mr. Tooley is capable of walking short distances without assistance on good days.

                                                           2
Case 1:19-cv-00719-JMS-TAB Document 1 Filed 02/18/19 Page 3 of 6 PageID #: 3



         11.    While at the Property, MR. TOOLEY experienced serious difficulty accessing the

goods and utilizing the services due to the architectural barriers discussed herein.

         12.    MR. TOOLEY continues to desire to visit the Property, but fears that he will again

encounter serious difficulty and safety hazards due to the barriers discussed herein which still exist.

Furthermore, but for the barriers to access described herein, Plaintiff would visit the Property more

often.

         13.    Defendant is in violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.302 et

seq. and is discriminating against the Plaintiff due to, but not limited to, its failure to provide and/or

correct, the architectural barriers to access below, which were personally encountered by and

hindered Plaintiff’s access to the Property:

                A.      Plaintiff encountered two (2) inaccessible parking spaces designated for

                        disabled use near the entrance to Panera Bread due to a built-up curb ramp

                        protruding into the parking spaces and their access aisle resulting in slopes

                        well in excess of 1:48 within the spaces and the access aisle. The same two

                        parking spaces also have signs which are mounted too low where they are

                        easily obstructed by parked vehicles.

                B.      Plaintiff encountered two (2) inaccessible parking spaces designated for

                        disabled use near the entrance to Jimmy John’s on the other end of the

                        Property due to built-up curb ramps protruding into the parking spaces and

                        their access aisle resulting in slopes well in excess of 1:48 within the spaces

                        and the access aisle.




                                                    3
Case 1:19-cv-00719-JMS-TAB Document 1 Filed 02/18/19 Page 4 of 6 PageID #: 4



               C.      Additionally there are two (2) other disabled use parking spaces along to

                       side of the building near Jimmy John’s which lack a curb cut along the

                       shortest accessible route to an entrance and which forces pedestrians to

                       travel behind parked vehicles to reach the nearby store entrances.

       14.     Plaintiff has visited the entire public premises described herein and encountered

numerous barriers throughout. The barriers described above represent a sample of said barriers to

access. Only after a full inspection is performed by an expert can all barriers be readily identified

and catalogued.

       15.     Independent of his intent to return as a patron to the Properties, Plaintiff

additionally intends to return to the Property as an ADA tester to determine whether the barriers

to access stated herein have been remedied.

       16.     Removal of the barriers to access located on the Property is readily achievable,

reasonably feasible and easily accomplishable without placing an undue burden on Defendant.

       17.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       18.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant, and requests the

following injunctive and declaratory relief:




                                                  4
Case 1:19-cv-00719-JMS-TAB Document 1 Filed 02/18/19 Page 5 of 6 PageID #: 5



       A.     That the Court declares that the Property owned, leased and/or

              operated by Defendant is in violation of the ADA;

       B.     That the Court enter an Order directing Defendant to alter its facility

              to make it accessible and useable by individuals with disabilities to

              the full extent required by Title III of the ADA;

       C.     That the Court enter an Order directing Defendant to evaluate and

              neutralize its policies and procedures towards persons with

              disabilities for such reasonable time so as to allow Defendant to

              undertake and complete corrective procedures.

       D.     That the Court award reasonable attorneys’ fees, costs (including

              expert fees), and other expenses of suit, to the Plaintiff; and

       E.     That the Court award such other and further relief as it deems

              necessary, just and proper.

Dated: February 18, 2019.

                                             Respectfully Submitted,


                                     By:     Louis I. Mussman           .
                                             Louis I. Mussman, Esq.
                                             Bar No. 597155
                                             Ku & Mussman, P.A.
                                             18501 Pines Blvd, Suite 209-A
                                             Pembroke Pines, FL 33029
                                             Tel: (305) 891-1322
                                             Fax: (305) 891-4512
                                             Louis@KuMussman.com

                                             and

                                             Eric C. Bohnet, Esq.


                                                 5
Case 1:19-cv-00719-JMS-TAB Document 1 Filed 02/18/19 Page 6 of 6 PageID #: 6



                                   Attorney No. 24761-84
                                   Attorney at Law
                                   6617 Southern Cross Drive
                                   Indianapolis, Indiana 46237
                                   Tel: (317) 750-8503
                                   ebohnet@gmail.com




                                      6
